 Exhibit 10.3

 

Power of Attorney

 

I, Fei Wang, am a citizen of the People’s Republic of China (the “PRC”), have an
ID number of 422301198611058527, and hold a 3% equity interest in Xianning
Xiangtian Energy Holding Group Co., Ltd. (the “Company”) (the “Equity
Interest”). As a shareholder of the Company, I hereby irrevocably entrust Luck
Sky (Shen Zhen) Aerodynamic Electricity Limited (the “WOFE”) to exercise the
following rights under the terms of this Power of Attorney:

 

I exclusively authorize the WOFE to be my sole representative with full
authority to perform and exercise any and all shareholder’s rights associated
with the Equity Interest, including but not limited to, the right to attend
shareholders’ meetings, the right to execute shareholders’ resolutions, the
right to sell, assign, transfer or pledge any or all of the Equity Interest and
the right to vote the Equity Interest for all matters, including but not limited
to, the appointment of legal representatives, board members, executive
directors, inspectors, chief managers and other senior management officers.

 

I exclusively entrust the WOFE as my sole representative with full power to
execute the Equity Transfer Agreement referenced in the Exclusive Option
Agreement of even date herewith and to which I am party, to perform the
obligations thereunder on my behalf and to complete all actions I am required to
perform under the Exclusive Option Agreement and the Equity Pledge Agreement,
both of which I am a party to and which are entered into as of the execution
date of this Power of Attorney. The performance of the above mentioned rights
shall not constitute a limitation on this Power of Attorney.

 

Except as otherwise provided hereunder, the WOFE shall be entitled to transfer,
allocate or in any other way utilize the cash dividends and other non-cash
income arising out of the Equity Interest in accordance with my oral or written
instructions.

 

Except as otherwise provided hereunder, the WOFE shall be entitled to exercise
all the necessary rights associated with the Equity Interest at its sole
discretion and without any further oral or written instructions.

 

The WOFE is entitled to assign the authorization granted under this Power of
Attorney to any other individual(s) or legal person(s) without issuing any
advance notice or obtaining my consent.

 

This Power of Attorney shall be executed and come into effect as of the date set
forth below. This Power of Attorney is coupled with an interest and is
irrevocable and validly existing for as long as I am a shareholder of the
Company.

 

Should I desire to exercise the rights entrusted to the WOFE hereunder, I shall
provide the WOFE with advance notice of my intentions to do so and agree that I
shall have no authority to exercise such rights unless either (i) the rights are
specifically reserved to me hereunder or (ii) the WOFE, in its sole and absolute
discretion, consents to such exercise.

 

Signature      



/s/ Fei Wang

  Fei Wang  

Effective as of June 10, 2019

 

 

 



 

 